Citation Nr: 9905291	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found new and material evidence 
to reopen and then denied the veteran's claim for service 
connection for a low back disability.

Despite any determination reached by the RO, the Board must 
find new and material evidence to establish its jurisdiction 
to review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed the provisions of 38 
U.S.C.A. §§ 5108 and 7104 (West 1991) to require the Board 
itself to determine whether new and material evidence has 
been presented before it can reopen a claim and readjudicate 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VAOPGCPREC 
05-92, 57 Fed Reg. 49744 (1992) provides that the Board has 
the authority to determine on a de novo basis whether a claim 
has been properly reopened.  


FINDINGS OF FACT

1.  An unappealed RO decision in December 1976 denied the 
veteran's claim for service connection for a low back 
condition on the basis that his low back disability 
preexisted service and was not aggravated therein.

2.  Additional evidence submitted since the RO's December 
1976 decision does not bear directly and substantially upon 
the issue under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The December 1976 RO decision, which denied the veteran's 
claim for service connection for a low back condition, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.304, 20.1103 (1998).

2.  The evidence received since the December 1976 RO 
decision, which denied the veteran's claim for service 
connection for a low back condition, is not new and material, 
and the veteran's application to reopen the claim is denied.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a)(b), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The December 1976 RO decision, denying the veteran's claim 
for service connection for a low back condition, became final 
when the veteran did not file a notice of disagreement within 
one year of the date he was notified of the unfavorable 
determination.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  Pursuant to 38 U.S.C.A. 
§ 7105(c), a final decision by the RO may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  The exception to this is 
38 U.S.C.A. § 5108, which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).

The United States Court of Veterans Appeals (Court) has set 
forth a two-part analysis to be applied when a claim to 
reopen is presented.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The first step is to determine whether new and 
material evidence has been received to reopen the prior 
claim.  If so, then the second step, a de novo review of all 
of the evidence, old and new, is undertaken.  "New" 
evidence is that which has not been previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant.  See 38 C.F.R. § 3.156(a); see generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  "Material" evidence 
is that which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The December 1976 RO decision denied the veteran's claim for 
service connection for a low back condition on the basis that 
the claimed disability preexisted service and was not 
aggravated therein.  The evidence on file at that time 
included service medical records, which showed that the 
veteran gave a history of recurrent backache upon entry into 
service and was evaluated and treated on numerous occasions 
while on active duty for back pain.  The service medical 
records also included a radiological report, which showed 
that an X-ray examination of the veteran's lumbar spine in 
July 1974 was normal, and a separation examination, which 
noted a history of back pain but was negative for any 
abnormal objective findings indicative of a low back 
disability.  Also of record at the time of the  December 1976 
RO decision was a report of a VA compensation examination 
performed in December 1975, which was negative for any 
relevant complaints, pertinent abnormal clinical findings, or 
a diagnosis of a back disability.  

The evidence submitted since the RO's December 1976 decision 
is comprised of VA treatment records from 1987 to 1998; 
private treatment records dated in 1997; lay statements from 
the veteran, his mother, his brother, and a friend, dated in 
April, August, and October 1998; and a transcript of the 
veteran's September 1998 personal hearing.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a); see also Paulson v. Brown, 7 Vet. App. 466, 468 
(1995); Crowe v. Brown, 7 Vet. App. 238, 247 (1994).

Initially, the Board notes that portions of the newly 
submitted VA and private medical records are new evidence in 
the sense that they have not been previously submitted to 
agency decisionmakers and are neither cumulative nor 
redundant; they are not material, however, as they pertain to 
disorders other than the veteran's low back condition.  The 
remainder of the newly submitted medical evidence is neither 
new nor material in that it is cumulative and redundant, 
i.e., confirms that the veteran has a current low back 
condition, including arthritis, a fact that had already been 
established.  The newly submitted medical records also 
contain no evidence that any current low back condition, 
including arthritis, was incurred in service or was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge.  The additional medical 
evidence, therefore, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

The statements by the veteran's mother, brother, and friend, 
all address the fact that the veteran did not have a low back 
condition prior to his entry onto active duty, but had one 
after said service.  The veteran has contended that his 
current low back condition, including arthritis, was first 
manifest in service.  While these lay persons may be 
competent to state whether they observed any low back 
symptoms prior to or after service, they are not competent, 
as lay persons, to offer an opinion as to the medical 
diagnosis or causation of that condition; such determinations 
require specialized knowledge or training, and, therefore, 
cannot be made by a lay person.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim").  As such, their statements do not constitute new 
and material evidence.  Id.  These statements do not alter 
the fact that the record remains devoid of any medical 
evidence that links a current back condition with remote 
events of service.  Elkins v. Brown, 8 Vet. App. 391 (1995); 
Cox v. Brown, 5 Vet. App. 95 (1993).  To the extent that 
medical records dated in recent years noting a long history 
of back pain can be construed as evidence of a back 
disability having its onset during service, this evidence 
simply contains a self-reported history from the veteran 
which was recorded by the medical examiner, unenhanced by any 
additional medical comment by that examiner; it does not 
constitute competent medical evidence for the purpose of 
providing material evidence to reopen a claim.  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

During the veteran's September 1998 personal hearing he 
testified that the preservice injury he suffered in 1968, 
prior to his entry onto active duty, was a skin abrasion of 
the back, rather than a musculoskeletal injury; that his 
first postservice treatment for low back pain was in 1982; 
and that he was injured in a auto accident in May 1997.  This 
testimony is neither new and material in that it is either 
cumulative and redundant of statements made previously, or 
does not address the issues currently under consideration, or 
is immaterial to those issues.  Most of the relevant 
testimony is essentially a repetition of contentions made 
when his claim was earlier denied; it is not new evidence.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Even if this is 
considered new evidence, it is not material since it does not 
link any current back condition with active duty.  His lay 
assertions on medical diagnosis or causation do not 
constitute material evidence to reopen the previously denied 
claim.  Moray, supra.  Being a layman, the veteran is not 
competent to give an opinion regarding medical causation or 
diagnosis.  Espiritu, supra. 

Accordingly, the Board concludes that the evidence submitted 
subsequent to the December 1976 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim..  See 38 U.S.C.A. § 5108.  The Board also 
points out that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  See Martinez v. Brown, 
6 Vet. App. 462 (1994).  Thus, the veteran's claim to reopen 
must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).

In this regard the Board notes that the veteran, in April 
1998, submitted signed authorizations to obtain preservice, 
service, and postservice medical records.  However, what is 
needed here is medical evidence that links a current back 
condition to service, and the veteran has not indicated that 
there is such evidence.  Moreover, there is no duty to assist 
in this case.  In fact, notwithstanding the veteran's 
representative's arguments concerning such a duty, without 
new and material evidence, even consideration of whether the 
claim is well grounded and whether VA should assist the 
veteran under § 5107 is not permitted.  Butler v. Brown, 9 
Vet. App. 167 (1996).  As noted above, the issue of new and 
material evidence must be addressed in the first instance by 
the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo. 
Barnett, supra.  If the Board finds that no such evidence has 
been offered, as in this case, that is where the analysis 
must end; further analysis, beyond consideration of whether 
the evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id.  That is, 
any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler, supra.

Although the Board has disposed of the claim of entitlement 
to service connection for a low back disability on a ground 
different from that of the RO, that is, whether the appellant 
has submitted new and material evidence sufficient to reopen 
the previously denied claim rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
appellant's claim was reopened, the RO accorded the appellant 
even greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a low back condition is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

- 8 -


